Citation Nr: 1130265	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  03-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1962 to July 1987.  Service at Takhli Royal Thai Air Force Base in Thailand from December 1966 to December 1967 is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim.

In April 2006, the Veteran presented sworn testimony during a personal hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a July 2006 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In July 2008, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated July 25, 2008 granted the motion, vacated the Board's July 2006 decision, and remanded the case to the Board.

In February 2010, the Board additionally remanded the Veteran's claim for further development.  The VA Appeals Management Center (AMC) issued supplemental statement of the case (SSOC) in May 2011.  The case has returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.





REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this matter must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The July 2008 Joint Motion for Remand, as adopted by the Court's July 25, 2008 Order, indicated that in the July 2006 decision the Board failed to provide thorough reasons or bases in explaining its findings of fact and conclusions of law.  In particular, the parties stated that the Board did not "provide an adequate statement of reasons or bases as to whether VA fulfilled its duty to assist in determining whether the military base Appellant was stationed was a storage center for Agent Orange or used herbicides around the base during the time he was there."  The parties noted that "[a]lthough the records show that the RO requested copies of Appellant's military personnel records with unit assignments, there is no indication that the RO requested information regarding the use and/or storage of herbicides at Takhli during Appellant's tour of duty from 1966 through 1967."

In consideration of the Joint Motion, the Board therefore remanded the matter in February 2010.  The Board Remand instructed the AMC to "[a]ttempt to verify through official sources (to include the U.S. Army & Joint Services Records Research Center (JSRRC), the Air Force Historical Research Agency (AFHRA), and the National Archives Records Administration (NARA)) whether herbicides, to include Agent Orange, were stored or utilized at Takhli Air Force Base in Thailand from December 1966 to December 1967 and whether aircraft used to spray or transport herbicides were present at the base during this time."

VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction with a Memorandum for the Record addressing herbicide use in Thailand during the Vietnam Era.  The memorandum contains information from the Department of Defense (DoD) regarding sites within the United States and abroad where tactical herbicides such as Agent Orange were used, tested, or stored.  See VBA Fast Letter 09-20.  If the alleged herbicide exposure cannot be resolved based on the memorandum, and sufficient information has been obtained, an inquiry should be sent directly to the JSRRC for any information it can provide that might corroborate the Veteran's claimed exposure.  Id.  

In its post-Remand development, the AMC issued an April 2010 memorandum in which it was determined that the Veteran did not have herbicide exposure in Thailand.  However, the Board notes that there is conflicting evidence of record concerning the presence of Agent Orange at Takhli Royal Thai Air Force Base during the Veteran's tour of duty from December 1966 to December 1967.  Thus, the AMC should send an inquiry to the JSRRC for any information regarding the Veteran's alleged herbicide exposure in Thailand pursuant to the VBA Fast Letter 09-20 (May 6, 2009) and Memorandum for the Record.

The Board is aware that the RO must limit requests to JSRRC to periods of no more than 60 days.  However, the RO may be required to submit multiple requests to JSRRC, covering a larger period of time, in order to satisfy VA's duty to assist.  See 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1. VBA should submit a request to the JSRRC for any information that might corroborate the Veteran's claimed herbicide exposure during his period of service in Thailand based on the information of record.  All documentation of such efforts and responses should be added to the claims file.  VBA should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the VA claims file.
2. If the Veteran's claimed exposure to herbicides is corroborated, then send the Veteran's claims file to a VA endocrinologist for an opinion as to whether the Veteran's diabetes mellitus, type II, is at least as likely as not causally or etiologically related to herbicide exposure during the Veteran's military service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims folder, must be made available to the examiner for review.

3. Following any further development that VBA deems necessary, including an updated VA medical opinion as needed, the Veteran's claim should then be readjudicated.  If any benefit sought on appeal remains denied, the VAMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


